Citation Nr: 0606128	
Decision Date: 03/03/06    Archive Date: 03/14/06

DOCKET NO.  04-32 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for fetal alcohol 
syndrome (FAS).

2.  Entitlement to service connection for a left shoulder 
disability.

3.  Entitlement to service connection for a neck disability.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran served on active duty from June 1976 to June 
1979.  

This matter comes to the Board of Veterans' Appeals (Board) 
from April 2003 and March 2004 RO decisions which denied the 
benefits sought on appeal.  In July 2005, the veteran 
testified at a hearing before the undersigned at the RO.

The veteran's claim of service connection for FAS is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify you if further action is 
required on your part.


FINDINGS OF FACT

1.  A left shoulder disability is not related to a disease or 
injury in service.

2.  A neck disability, if any, is not related to a disease or 
injury in service.


CONCLUSIONS OF LAW

1.  A left shoulder disability was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2005).

2.  A neck disability was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Remarks

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  

Rather, the Board will focus its discussion and analysis on 
the most salient and relevant evidence, and the veteran must 
not assume that the Board has overlooked pieces of evidence 
that are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the veteran).

Standard of Review 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 3.102.  

When the positive and negative evidence as to a veteran's 
claim are in approximate balance, thereby creating a 
reasonable doubt as to the merits of a claim, the veteran 
prevails.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  

If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is inapplicable.  Id. at 1365.



Law and Regulations 

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.  

A claim of service connection for a disability must be 
accompanied by medical evidence establishing that the 
claimant currently has the claimed disability.  Absent proof 
of a present disability, there can be no valid claim.  
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).

Although a claimant of VA benefits may testify as to symptoms 
he perceives to be manifestations of disability, the question 
of whether a chronic disability is currently present is one 
which requires skill in diagnosis, and questions involving 
diagnostic skills must be made by medical experts.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 3.159 
(a)(1) (2005) (competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions).



Left shoulder 

A review of the veteran's service medical records (1976 - 
1979) reveals that he complained of left shoulder pain; 
contemporaneous X-ray studies were normal.  On separation 
examination, the veteran reported no left shoulder symptoms, 
and a left shoulder disability was not diagnosed.

On October 2003 VA orthopedic examination, the examiner noted 
a history of a left shoulder strain in service.  The veteran 
indicated that he had experienced left shoulder stiffness and 
aching during cold weather.  On objective examination, there 
was tenderness along the left trapezius muscle, left capitis, 
and left deltoid.  There was no anterior or posterior left 
shoulder pain, and no left shoulder crepitus.  The examiner 
diagnosed left shoulder generalized deconditioning and 
stiffness with no impingement or abnormal functional 
findings.  The examiner opined that it was "not at least as 
likely as not" that a left shoulder condition was related to 
any injury in service.  

At his July 2005 hearing, the veteran recounted the history 
of his left shoulder injury in service and indicated that he 
reinjured his left shoulder after service.  

Initially, the Board recognizes that the veteran might well 
believe that a current left shoulder disability, to the 
extent that it exists, is related to service.  The veteran, 
however, has not been shown to be competent to render medical 
opinions upon which the Board may rely.  38 C.F.R. § 3.159; 
Espiritu, supra.  

The only competent medical evidence pertaining to the 
etiology of the veteran's alleged left shoulder disability is 
the October 2003 VA medical opinion reflecting no nexus 
between a left shoulder disability and service.  Absent such 
a nexus, service connection for a claimed left shoulder 
disability is denied.  38 C.F.R. § 3.303.  Further, it is 
notable that the there is a lack of continuity of 
symptomatology of left shoulder problems since his inservice 
injury.

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision

Neck

During service, the veteran was treated for complaints of 
neck pain.  On separation examination, however, the veteran 
voiced no complaints of neck problems, and no relevant 
findings were made pertaining to the neck/cervical spine.  

On examination in October 2001, the diagnosis was rule out 
degenerative disc disease of the cervical spine.

On VA orthopedic examination in October 2003, the examiner 
found that the neck was within normal limits with no 
myofascial or dermatomal radicular findings.  It was opined 
that it was not at least as likely as not that any current 
neck problems were related to injuries claimed while on 
active duty. 

At his July 2005 hearing, the veteran denied neck injuries or 
pain in service.  He did, however, indicate current neck 
pain, and upon further questioning indicated that such began 
in service.  He then stated, also in response to a question, 
that neck pain was related to a left shoulder disability.  

Again, the veteran is not competent to render medical 
opinions upon which the Board may rely.  38 C.F.R. § 3.159; 
Espiritu, supra.  Thus, his assertions regarding a neck 
disability that is related to service or to a service-
connected disability do not serve to bolster his claim of 
entitlement to service connection for a neck disability 
either on a direct or secondary basis.  The Board notes, 
moreover, that because service connection for a left shoulder 
disability has been denied, service connection for a neck 
disability could not be granted on a secondary basis.  
38 C.F.R. § 3.310.

The most recent medical evidence reflects no neck disability.  
A present disability is a prerequisite for the granting of 
service connection.  38 C.F.R. § 3.303; Degmetich, supra.  
Thus, in the absence of a neck disability, service connection 
for such is denied.  Id.

The Board observes that rule out degenerative disc disease of 
the cervical spine was noted prior to the October 2003 
examination.  Since that examination, degenerative disc 
disease was not noted.  Even if the Board were to assume that 
a neck disability existed, service connection for such would 
not be warranted.  Again, the October 2003 medical opinion 
states that there is no nexus between a neck disorder and 
service, and there is no competent medical evidence to the 
contrary.  38 C.F.R. § 3.303.

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duties to 
notify and assist those claiming VA benefits.

The VCAA notice requirements have been satisfied by virtue of 
letters sent to the veteran in May 2002 and October 2003.  
Those letters advised the veteran what information and 
evidence was needed to substantiate the claims decided herein 
and of his and VA's respective duties for obtaining evidence.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  He was 
specifically told that it was his responsibility to support 
the claims with appropriate evidence.  The veteran has not 
alleged that VA failed to comply with the notice requirements 
of VCAA.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  
In addition, by virtue of the rating decisions on appeal and 
the statement of the case, he was provided with specific 
information as to why these claims were denied and of the 
evidence that was lacking.  He was also supplied with the 
complete text of 38 C.F.R. § 3.159(b)(1) in the statement of 
the case.  

The RO's letters did not specifically tell the veteran to 
provide any relevant evidence in his possession.  However, he 
was otherwise fully notified of the need to give to VA any 
evidence pertaining to the claims.  There is no allegation 
from the veteran that he has any evidence in his possession 
that is needed for a full and fair adjudication of the 
claims.  When considering the notification letters, the 
rating decisions on appeal, and the statement of the case as 
a whole, the Board finds that he was aware that it was 
ultimately his responsibility to give VA any evidence 
pertaining to these claims.  See Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004) (Pelegrini II).  

In concluding that the VCAA notice requirements have been 
satisfied, the Board has relied on communications other than 
the RO's formal VCAA notice letters to the veteran.  However, 
what VCAA seeks to achieve is to give claimants of VA 
benefits notice of the elements discussed in Pelegrini II.  
Once that is done-whether by a single notice letter or via 
more than one communication-the essential purposes of VCAA 
have been satisfied.  Here, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. § 
20.1102 (2004); Mayfield, supra.  

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records are in the 
file.  The file contains post-service private and VA 
treatment records, as well as records from the Social 
Security Administration.  The veteran has at no time 
referenced outstanding records that he wanted VA to obtain.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The claimant was afforded medical examination to obtain an 
opinion as to whether his claimed left shoulder and neck 
disabilities could be directly attributed to service.  In 
sum, the VCAA has been complied with, in full.  Any 
deficiency is harmless error.




ORDER

Entitlement to service connection for a left shoulder 
disability is denied.

Entitlement to a service connection for a neck disability is 
denied. 


REMAND

Disabilities that are congenital and developmental in nature 
and are not deemed compensable diseases for VA purposes.  38 
C.F.R. § 3.303(c).  However, under certain circumstances, 
service connection may be granted for such disorders if shown 
to have been aggravated during service.  See VAOPGCPREC 82-90 
(July 18, 1990).

In support of his claim, the veteran submitted an October 
2000 report of Dr. D.R. Dr. R met with the veteran on several 
occasions and concluded that the veteran had FAS.  She 
opined, furthermore, that the veteran should not have been 
taken into service due to his "difficulties" and that his 
problems were exacerbated by service.  It appears that the 
Dr. R. had some of the veteran's medical records but not his 
service medical records when formulating her conclusion.  On 
remand, the veteran should be afforded a VA examination and 
the examiner should be asked to address the nature and 
etiology of any FAS in light of the veteran's complete 
medical history.  

Accordingly, the case is REMANDED to the Appeals Management 
Center (AMC) for the following action:

1.  The RO should arrange for an 
appropriate VA examination of the 
veteran to determine the nature 
and etiology of any FAS.  All 
indicated studies should be 
performed and all clinical 
findings reported in detail.  The 
claims file to include Dr. R's 
October 2000 opinion should be 
made available to the examiner 
before the examination, for proper 
review of the medical history.  
The examination report should 
reflect whether a review of the 
claims file was made available.  
In addition, the following 
questions must be addressed with a 
complete explanation:  Is it at 
least as likely as not that any 
FAS was aggravated during service 
and/or was subject to a 
superimposed injury during 
service?  If so, is it at least as 
likely as not that the condition 
was aggravated beyond the natural 
progress of the disease?

2.  Thereafter, the RO should 
readjudicate the veteran's claim 
for service connection.  If the 
benefit sought on appeal remain 
denied, the veteran should be 
provided with a SSOC.  The SSOC 
should contain notice of all 
relevant actions taken on the 
claim, to include a summary of the 
evidence and all applicable law 
and regulations.  An appropriate 
period of time should be allowed 
for response.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



___________________________________________
K. Parakkal
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


